The opinion of the court was delivered by
Dixon, J.
The borough of Carlstadt was organized out of the territory of the township of Bergen on June 28th, 1894, and now prays a mandamus directing the township committee to meet with the borough authorities in order to make a division of the assets and apportionment of the indebtedness then existing. That such division and apportionment should be made in the manner indicated is expressly required by the act of April 16th, 1896. Pamph. L., p. 270.
The power of the legislature to provide that the property and liabilities of a municipality shall be shared with a new municipality created out of its territory, is beyond question. 1 Dill. Mun. Corp., § 189; 15 Am. & Eng. Encycl. L. 1023; Neilson v. Newark, 20 Vroom 246. We are unable to discover any reason why that power cannot be exercised after the creation of the new corporation as well as before, and the terms of this statute are plainly retrospective.
Nor does the fact that since the organization of the borough of Carlstadt two other boroughs, have been formed out of the remaining territory of the township, prevent this distribution. To comply with the statute the present township committee must be deemed the representative of these later boroughs in discharging this statutory duty.
Let á peremptory mandamus issue in pursuance of the rule to show cause.